EXHIBIT 10.15

 

SUMMARY OF NAMED EXECUTIVE OFFICERS’ COMPENSATION FOR FISCAL 2012

Base Salaries.    Following are the current annual base salaries for the
executive officers employed the Company as of April 4, 2012, who will be
included in the Company’s Proxy Statement to be filed with the Securities and
Exchange Commission for the Company’s 2012 Annual Meeting of Shareholders (the
“Named Executive Officers”):

 

    Named Executive Officer    

  

Title

   Annual Base
Salary  

Gary H. Schoenfeld

   President, Chief Executive Officer and Director    $ 1,050,000   

Michael W. Kaplan

   Senior Vice President and Chief Financial Officer    $ 425,000   

Paula M. Lentini

   Senior Vice President, Retail    $ 425,000   

Charles Mescher

   Senior Vice President, Men’s Merchandising    $ 415,000   

Christine Lee

   Senior Vice President, Women’s Merchandising    $ 415,000   

Annual Bonuses.    The Company provides each of the Named Executive Officers
with an annual incentive bonus opportunity pursuant to a broad-based bonus plan
which covers the other executives of the Company and the non-retail managers of
the Company. Actual bonus amounts are determined by a combination of (i) the
Company’s achievement of pre-set financial targets, and (ii) the individual’s
achievement of personal and/or department goals. All bonuses are approved by the
Compensation Committee of the Company’s Board of Directors. Mr. Schoenfeld’s
target incentive bonus is 100% of his base salary with a maximum incentive bonus
of 200% of his base salary. All other Named Executive Officers have a target
incentive bonus of 50% of his or her base salary with a maximum incentive bonus
of 100% of his or her base salary.

Additional Compensation.    The Named Executive Officers are also entitled to
participate in various Company plans, including equity plans, and may be subject
to other written agreements, in each case as set forth in exhibits to the
Company’s filings with the Securities and Exchange Commission. In addition, the
Named Executive Officers may be eligible to receive perquisites and other
personal benefits as disclosed in the Company’s proxy statements filed with the
Securities and Exchange Commission in connection with the Company’s annual
meetings of shareholders.